Exhibit 10.1

CASS INFORMATION SYSTEMS, INC.

AMENDED AND RESTATED

OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN

ARTICLE I

PURPOSE

The purpose of the Cass Information Systems, Inc. Omnibus Stock and Performance
Compensation Plan (the “Plan”) is to provide stock compensation and other
incentive opportunities for Non-Employee Directors and key Employees to align
their personal financial interest with the Company’s stockholders. The Plan
includes provisions for stock options, stock appreciation rights, restricted
stock, restricted stock units, phantom stock and performance related awards.

ARTICLE II

DEFINITIONS

2.1 “BOARD” OR “BOARD OF DIRECTORS” means the Board of Directors of the Company.

2.2 “CHANGE OF CONTROL” means one or more of the following occurrences:

(a) Any individual, corporation (other than the Company), partnership, trust,
association, pool, syndicate, or any other entity or any group of persons acting
in concert, becomes a beneficial owner (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of securities of the Company possessing
more than one-third (1/3) of the voting power for the election of the Board of
Directors;

(b) The consummation of any consolidation, merger, or other business combination
involving the Company in which holders of voting securities of the Company,
immediately prior to such consummation, own, as a group, immediately after such
consummation, voting securities of the Company (or, if the Company does not
survive such transaction, voting securities of the entity surviving such
transaction) having less than two-thirds (2/3) of the total voting power in an
election of the directors of the Company or such other surviving entity;

(c) During any period of two (2) consecutive years, individuals, who at the
beginning of such period, constitute members of the Board of Directors cease for
any reason to constitute at least a majority thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each new director
of the Company is approved by a vote of at least two-thirds (2/3) of the members
of the Board of Directors then still in office who are directors of the Company
at the beginning of any such period; or

(d) The consummation of any sale, lease, exchange, or other transfer (in one
transaction or in a series of related transactions) of all, or substantially
all, of the assets of the Company (on a consolidated basis) to a party which is
not controlled by or under common control with the Company.



--------------------------------------------------------------------------------

In the event that any provision of this definition of Change of Control provides
for a smaller degree of change of ownership than that required in the
corresponding meaning of change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company under Treasury Regulation 1.409A-3(i)(5) or any successor regulation
and the benefit which becomes vested or payable on account of a Change of
Control is subject to Section 409A of the Code, the determination as to whether
there has been a Change of Control shall be determined by the provisions of such
Treasury Regulation 1.409A-3(i)(5) or any successor regulation.

2.3 “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.

2.4 “COMPANY” means Cass Information Systems, Inc., a Missouri corporation, and
any successor corporation by merger or otherwise. When the context so admits or
requires, “Company” includes Subsidiaries.

2.5 “COMMITTEE” means a committee of two (2) or more members of the Board
appointed by the Board of Directors to administer the Plan pursuant to Article
III herein. A person may serve on the Committee only if he or she is a
“non-employee director” for purposes of Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and satisfies the requirements of an “outside director”
for purposes of Section 162(m) of the Code.

2.6 “EMPLOYEE” means any person employed by the Company or a Subsidiary on a
full-time salaried basis. The term “Employee” shall not include a person hired
as an independent contractor, leased employee, consultant or a person otherwise
designated by the Committee at the time of hire as not eligible to participate
in the Plan.

2.7 “FAIR MARKET VALUE” means, with respect to any Stock and awards made
pursuant to this Plan, the closing price of a share of Stock on the date as of
which the determination is being made, or as otherwise determined in a manner
specified by the Committee.

2.8 “INCENTIVE STOCK OPTION” or “ISO” means an Option grant which meets or
complies with the terms and conditions set forth in the Section 422 of the Code
and applicable regulations.

2.9 “INDICATORS OF PERFORMANCE” means the criteria used by the Committee to
evaluate the Company’s performance with respect to awards under the Plan
including: the Company’s Pretax Income; Net Income; Net Earnings, Earnings Per
Share; Revenue; Gross Profit, Fee Revenue; Expenses; Return on Assets; Return on
Equity; Return on Average Equity; Return on Investment; Return on Capital and
Revenue; Net Profit Margin; Operating Profit Margin; Gross Margin, Discretionary
Cash Flow (net cash provided by operating activities, less estimated total
changes in operating assets and liabilities); Total Stockholder Return; Earnings
before Interest and Taxes; Earnings before Interest, Taxes, Depreciation and
Amortization (EBITDA); Interest Income; Net Interest Income; Capitalization;
Capital-to-Asset Ratio; Liquidity; Reserve Adds or Replacement; Funding and
Development Costs; Production Volumes; Stock Price; Economic Value Added;
Working Capital; Market Share; Results of Customer

 

- 2 -



--------------------------------------------------------------------------------

Satisfaction Surveys and other measures of Quality, Safety, Productivity, Cost
Management or Process Improvement or other measures the Committee approves. The
Committee has the discretion to select the particular Indicators of Performance
to be utilized in determining awards, and such Indicators of Performance may
vary between Performance Periods and different awards. In addition, such
Indicators of Performance may be determined solely by reference to the
performance of the Company, a Subsidiary, or a division or unit of any of the
foregoing, or based upon comparisons of any of the performance measures relative
to other companies. In establishing an Indicator of Performance, the Committee
may exclude the impact of any event or occurrence which the Committee determines
should appropriately be excluded such as, for example, a restructuring or other
nonrecurring charge, an event either not directly related to the operations of
the Company or not within the reasonable control of the Company’s management, or
a change in accounting standards required by U.S. generally accepted accounting
principles.

2.10 “NON-EMPLOYEE DIRECTOR” means any person duly elected a director of the
Company who is not an Employee of the Company.

2.11 “OPTION” or “STOCK OPTION” means a right granted under the Plan to a
Participant to purchase a stated number of shares of Stock at a stated exercise
price.

2.12 “PARTICIPANT” means an Employee or Non-Employee Director who has received
or been granted a benefit under the Plan.

2.13 “PERFORMANCE AWARD” means an award established by the Committee pursuant to
Article XI.

2.14 “PERFORMANCE AWARD PARTICIPANT” means any eligible Employee so designated
by the Committee.

2.15 “PERFORMANCE PERIOD” means a period established by the Committee of not
less than one (1) year, at the conclusion of which performance-based
compensation, subject to the terms of the Performance Award, becomes vested and
non-forfeitable or settlement is made with a Performance Award Participant with
respect to the Performance Award.

2.16 “PHANTOM STOCK” means the right to receive, in cash or Stock equivalent, an
amount equal to the Fair Market Value of a share of Stock for each unit of
Phantom Stock.

2.17 “RESTRICTED STOCK” means Stock granted pursuant to Article VIII of the
Plan.

2.18 “RESTRICTED STOCK UNIT” or “RSU” means Restricted Stock Unit granted
pursuant to Article IX of the Plan. RSU’s are similar to Restricted Stock except
that no shares of stock are actually issued to a Participant. Instead, a
Participant is granted units and each unit has a Fair Market Value equal to the
Fair Market Value of a share of Stock as of any given date.

2.19 “RESTRICTION PERIOD” is the period of time during which shares of
Restricted Stock, RSUs or Phantom Stock are subject to forfeiture if the
restrictions applicable to such shares or RSUs are violated, as determined by
the Committee.

 

- 3 -



--------------------------------------------------------------------------------

2.20 “SPECIFIED EMPLOYEE” means a specified employee as defined in
Section 409A(a)(2)(B) of the Code.

2.21 “SPREAD” means, with respect to a SAR, the difference of the Fair Market
Value of a share of Stock on the exercise date and the Fair Market Value of a
share of Stock on the grant date.

2.22 “STOCK” means the common stock of the Company.

2.23 “STOCK APPRECIATION RIGHT” or “SAR” means a right to receive a payment
equal to the excess of the Fair Market Value of Stock as of the exercise date
over the exercise price specified in the SAR.

2.24 “SUBSIDIARY” means any corporation or similar legal entity (other than the
Company) in which the Company or a Subsidiary of the Company owns fifty percent
(50%) or more of the total combined voting power of all classes of stock,
provided that, with regard to ISOs, “Subsidiary” shall have the meaning provided
under Section 424(f) of the Code.

2.25 “TEN PERCENT STOCKHOLDER” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) Stock possessing more than ten percent
(10%) of the total combined voting power of all classes of Stock of the Company
or any of its affiliates.

2.26 “TERMINATED FOR CAUSE” and “TERMINATION FOR CAUSE” means termination by the
Company of the Participant’s employment or service by reason of: (a) an order of
any federal or state regulatory authority having jurisdiction over the Company
or any Subsidiary; (b) the willful failure of the Participant substantially to
perform his or her duties set forth by his or her employment agreement (other
than any such failure due to the Participant’s physical or mental illness);
(c) a willful breach by the Participant of any material provision of any written
agreement with the Company or any Subsidiary; (d) the Participant’s commission
of a crime that constitutes a felony or other crime of moral turpitude or
criminal fraud; (e) chemical or alcohol dependency which materially and
adversely affects the Participant’s performance of his or her duties to the
Company or any Subsidiary; (f) any act of disloyalty or breach of
responsibilities to the Company or any Subsidiary, which is intended by the
Participant to cause material harm to the Company; (g) misappropriation (or
attempted misappropriation) of any of the Company’s or any Subsidiary’s funds or
property by the Participant; or (h) the Participant’s material and intentional
violation of any Company or Subsidiary policy applicable to the Participant.

2.27 “TOTAL DISABILITY” and “TOTALLY DISABLED” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code, as
determined by the Committee in good faith, upon receipt of and reliance on
sufficient competent medical advice.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1 THE COMMITTEE. The Plan shall be administered by the Committee. Subject to
such approvals and other authority as the Board may reserve to itself from time
to time, the Committee shall, consistent with the provisions of the Plan, from
time to time establish such rules and regulations and appoint such agents as it
deems appropriate for the proper administration of the Plan, and make such
determinations under, and such interpretations of, and take such steps in
connection with the Plan, Options, SARs, Restricted Stock, RSUs, Phantom Stock
or Performance Awards as it deems necessary or advisable.

3.2 AUTHORITY OF THE COMMITTEE. Subject to the provisions herein, the Committee
shall have the full power to determine the size and types of grants of Options,
SARs, Restricted Stock, RSUs, Phantom Stock and Performance Awards; to determine
the terms and conditions of such grants and Performance Awards in a manner
consistent with the Plan; to construe and interpret the Plan and any agreement
or instrument entered into under the Plan; to establish, amend or waive rules
and regulations for the Plan’s administration; and to amend the terms and
conditions of any outstanding Options, SARs, Restricted Stock, RSUs, Phantom
Stock or Performance Awards to the extent such terms and conditions are within
the sole discretion of the Committee as provided in the Plan and subject to the
limitations and restrictions otherwise applicable under the Plan including those
contained in Article XIV. The Committee may not, however, reduce the exercise
price of an Option or SAR below the amounts specified in Sections 6.2 and 7.2,
respectively, and the settlement value of an RSU or award of Phantom Stock below
the amount specified in Sections 9.1 and 10.1, respectively, except that such
amounts are subject to adjustment under Article XII. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan. As permitted by law, the Committee may delegate its
authority hereunder. The Committee may take any action consistent with the terms
of the Plan which the Committee deems necessary to comply with any government
laws or regulatory requirements of a foreign country, including, but not limited
to, modifying the terms and conditions governing any Options, SARs, Restricted
Stock, RSUs, Phantom Stock or Performance Awards, or establishing any local
country plans as sub-plans to this Plan.

3.3 DECISIONS BINDING. All determinations and decisions of the Committee as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
parties.

3.4 COMMITTEE AWARDS. Award to non-employee directors of the Company who are
Committee members shall be made by the Board of Directors except that a
Committee member shall not participate in any Board determinations relating to
grants of awards to such Committee member.

ARTICLE IV

ELIGIBILITY

Those Employees who, in the judgment of the Committee, may make key
contributions to the profitability and growth of the Company shall be eligible
to receive Options, SARs, Restricted Stock, RSUs, Phantom Stock and Performance
Awards under the Plan. All Non-Employee Directors shall be eligible to receive
Options (other than ISOs), SARs, Restricted Stock, RSUs and Phantom Stock under
the Plan.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE V

MAXIMUM SHARES AVAILABLE

5.1 AUTHORIZED SHARES OF STOCK. The Stock to be distributed under the Plan may
be either authorized and issued shares or unissued shares of the Stock,
including but not limited to such shares held as treasury shares. Subject to
Article XII, the maximum amount of Stock which may be issued under the Plan in
satisfaction of exercised awards or issued as Restricted Stock shall not exceed,
in the aggregate, one million five hundred thousand (1,500,000) shares.

5.2 INDIVIDUAL LIMITS ON GRANTS. Under the Plan, no Employee or Non-Employee
Director shall be awarded, during the term of the Plan, Options, SARs, RSUs,
Phantom Stock and Restricted Stock covering more than one hundred thousand
(100,000) shares of Stock on an annual basis. For purposes of this Section 5.2,
a grant of one SAR, RSU or share of Phantom Stock shall be treated as a grant of
one share of Stock.

5.3 SHARE COUNTING.

(a) Awards of Options, SARs, Restricted Stock, RSUs and Phantom Stock shall
count against the number of shares of Stock remaining available for issuance
pursuant to awards granted under the Plan as one (1) share of Stock for each
share of Stock covered by such awards.

(b) To the extent that an award granted under the Plan is canceled, terminates,
expires, is forfeited or lapses for any reason, any unissued or forfeited Stock
subject to the award will be added back to the Plan share reserve and again be
available for issuance pursuant to awards granted under the Plan.

(c) Stock subject to awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to awards granted under the
Plan.

ARTICLE VI

STOCK OPTIONS

6.1 GRANT OF OPTIONS.

(a) The Committee may, at any time and from time to time on or after the
effective date of the Plan, grant Options under the Plan to eligible
Participants, for such numbers of shares of Stock and having such terms as the
Committee shall designate, subject however, to the provisions of the Plan. The
Committee may also determine the type of Option granted (e.g., ISO,
nonstatutory, other statutory Options as from time to time may be permitted by
the Code) or a combination of various types of Options. Options designated as
ISOs shall comply with all the provisions of Section 422 of the Code and
applicable regulations and shall not be granted to Non-Employee Directors (for
this purpose only, a Non-Employee Director shall not be considered a
Participant). The aggregate Fair Market Value (determined at the time the Option
is granted) of Stock with respect to which ISOs are exercisable for the first
time by an individual during a calendar year under all plans of the Company or
any Subsidiary shall not exceed one hundred thousand dollars ($100,000). Upon
determination by the Committee that an Option is to

 

- 6 -



--------------------------------------------------------------------------------

be granted to a Participant, written notice shall be given to such person as
soon as practicable, specifying the terms, conditions, rights and duties related
thereto. Awards shall be deemed to be granted as of the date specified in the
grant resolution of the Committee, which date shall be the date of any related
agreement with the Participant. In the event of any inconsistency between the
provisions of the Plan and any such agreement entered into hereunder, the
provisions of the Plan shall govern. Any individual at any one time and from
time to time may hold more than one Option granted under the Plan or under any
other Stock plan of the Company.

(b) Each Option shall be evidenced by a “Stock Option Agreement” in such form
and containing such provisions consistent with the provisions of the Plan as the
Committee from time to time shall approve.

(c) In the event that an ISO does not comply with all the provisions of
Section 422 of the Code and applicable regulations, such Option shall become a
nonqualified stock Option on the date of said noncompliance.

(d) A grant may specify Indicators of Performance that must be achieved as a
condition to the exercise of Options.

6.2 EXERCISE PRICE. The price at which shares of Stock may be purchased under an
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of the Stock on the date the Option is granted. Notwithstanding the
foregoing, a Ten Percent Stockholder shall not be granted an ISO unless the
exercise price of such Option is at least one hundred ten percent (110%) of the
Fair Market Value of the Stock on the date such Option is granted.

6.3 OPTION PERIOD. The period during which an Option may be exercised shall be
determined by the Committee, provided that such period shall not be less than
one (1) year from the date on which the Option is granted or longer than:
(a) five (5) years from the date on which the Option is granted with respect to
a grant of an ISO to a Ten Percent Stockholder; and (b) ten (10) years from the
date on which the Option is granted in the case of all other Options.

6.4 VESTING OF OPTIONS. Except as provided in Section 6.5, the date or dates on
which installment portions of an Option shall vest and may be exercised during
the term of an Option may vary from Option to Option and shall be set forth in
the respective Stock Option Agreement, as determined by the Committee.
Notwithstanding anything in this Section 6.4 to the contrary but subject to the
provisions of this Plan and Board approval, the Committee may, on an individual
basis, accelerate the time at which installment portion(s) of an outstanding
Option may be exercised.

6.5 TERMINATION OF SERVICE. Subject to the provisions of this Section 6.5, an
Option shall terminate at the end of and may be exercised, to the extent the
Option is exercisable under the Stock Option Agreement, within the period not to
exceed the lesser of (a) ninety (90) days after the Participant ceases to be an
Employee or Non-Employee Director for any reason other than Total Disability or
death or (b) the remaining term of the Option award. If an Employee’s or
Non-Employee Director’s employment or service is terminated by reason of Total
Disability, all Options granted to such Participant will become fully
exercisable upon such

 

- 7 -



--------------------------------------------------------------------------------

termination and may be exercised within the period not to exceed the lesser of:
(a) one (1) year following such termination; or (b) the remaining term of the
Option award. If an Employee or Non-Employee Director of the Company dies while
in the employ or service of the Company or a Subsidiary or within ninety
(90) days after the termination of such employment or service other than
Termination for Cause, Options granted to such Participant shall become fully
exercisable on the Participant’s death and may, within the lesser of (a) twelve
(12) months after the Participant’s death or (b) the remaining term of the
Option award, be exercised by the person or persons to whom the Participant’s
rights under the Option shall pass by will or by the applicable laws of descent
and distribution. Unless otherwise specifically provided in the Stock Option
Agreement, no Option may be exercised after a Participant’s service with the
Company or a Subsidiary is Terminated for Cause. In no event may an Option be
exercised to any extent by anyone after the expiration or termination of the
Option as provided in this Section 6.5 except that the Committee may elect to
extend the period of Option exercise and vesting provisions for an Employee or
Non-Employee Director whose employment or service with the Company terminates
for any reason.

6.6 PAYMENT FOR SHARES. The exercise price of an Option shall be paid to the
Company in full at the time of exercise at the election of the Participant:
(a) in cash; (b) in shares of Stock having a Fair Market Value equal to the
aggregate exercise price of the Option and satisfying such other requirements as
may be imposed by the Committee; (c) partly in cash and partly in such shares of
Stock; (d) through the withholding of shares of Stock (which would otherwise be
delivered to the Participant) with an aggregate Fair Market Value on the
exercise date equal to the aggregate exercise price of the Option; or
(e) through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate exercise price of the
Option. The Committee may limit the extent to which shares of Stock may be used
in exercising Options. No Participant shall have any rights to dividends or
other rights of a stockholder with respect to shares of Stock subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such shares of Stock and, if applicable, has satisfied any
other conditions imposed by the Committee pursuant to the Plan.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1 GRANT OF SARs.

(a) The Committee may authorize grants of SARs to any Participant upon such
terms and conditions as it may determine in accordance with this Article VII. A
SAR will be a right of the Participant to receive from the Company upon exercise
an amount determined by the Committee at the date of grant and expressed as a
percentage of the Spread (not to exceed 100 percent) at the time of exercise.
Each grant will specify the number of shares of Stock in respect of which it is
made and the term during which it may be exercised.

(b) Each SAR shall be evidenced by a “Stock Appreciation Right Agreement” in
such form and containing such provisions consistent with the provisions of the
Plan as the Committee from time to time shall approve.

 

- 8 -



--------------------------------------------------------------------------------

(c) A grant may specify Indicators of Performance that must be achieved as a
condition to the exercise of the SARs.

7.2 EXERCISE PRICE; PAYMENT ON EXERCISE. Each grant made will specify the
exercise price, which will not be less than 100% of the Fair Market Value per
share of Stock on the date of grant for each SAR subject to the grant. A grant
may provide that the amount payable on exercise of a SAR may be paid: (a) in
cash; (b) in shares of Stock having an aggregate Fair Market Value per Share
equal to the Spread (or the designated percentage of the Spread); or (c) in a
combination thereof, as determined by the Committee in its discretion. Such
payment shall be made no later than March 15 of the year immediately following
the last day of the year in which the exercise occurs or by a later date by
which such payment may be made so that the payment falls under the short term
deferred exception of Section 409A of the Code. A grant may specify that the
amount payable to the Participant on exercise of a SAR may not exceed a maximum
amount specified by the Committee at the date of grant.

7.3 SAR PERIOD. The period during which a SAR may be exercised shall be
determined by the Committee, provided that no SAR shall be exercisable prior to
one (1) year from the date of grant and more than ten (10) years from the date
of grant.

7.4 VESTING OF SARS. Except as provided in Section 7.5, the date or dates on
which SARs shall vest and may be exercised during the term of a SAR may vary
from SAR to SAR and shall be set forth in the respective Stock Appreciation
Right Agreement, as determined by the Committee, provided that no SAR may be
exercised except at a time when the Spread is positive. Notwithstanding anything
in this Section 7.4 to the contrary but subject to the provisions of this Plan
and Board approval, the Committee may, on an individual basis, accelerate the
time at which installment portions of outstanding SARs may be exercised.

7.5 TERMINATION OF SERVICE. Subject to the provisions of this Section 7.5, a SAR
shall terminate at the end of, and may be exercised to the extent the SAR is
exercisable under the Stock Appreciation Right Agreement, within the period not
to exceed the lesser of (a) ninety (90) days after the Participant ceases to be
an Employee or Non-Employee Director for any reason other than Total Disability
or death or (b) the remaining term of the SAR award. If an Employee’s or
Non-Employee Director’s employment or service with the Company or a Subsidiary
is terminated by reason of Total Disability, all SARs granted to such
Participant will become fully exercisable upon such termination and may be
exercised within the period not to exceed the lesser of: (a) one (1) year
following such termination; or (b) the remaining term of the SAR award. If an
Employee or Non-Employee Director of the Company dies while in the employ or
service of the Company or a Subsidiary or within ninety (90) days after the
termination of such employment or service for any reason other than Termination
for Cause, SARs granted to such Participant shall become fully exercisable on
the Participant’s death and may, within the lesser of (a) twelve (12) months
after the Participant’s death or (b) the remaining term of the SAR award, be
exercised by the person or persons to whom the Participant’s rights under the
SAR shall pass by will or by the applicable laws of descent and distribution.
Unless otherwise specifically provided in the Stock Appreciation Right
Agreement, no SAR may be exercised after a Participant’s service with the
Company or a Subsidiary has been Terminated for Cause. In no event may a SAR be
exercised to any extent by anyone after the expiration or termination of the SAR
as provided in this Section 7.5 except that the Committee may elect to extend
the period of SAR exercise and vesting provisions for an Employee or
Non-Employee Director whose employment or service with the Company terminates
for any reason.

 

- 9 -



--------------------------------------------------------------------------------

7.6 NO RIGHTS AS STOCKHOLDER. No Participant shall have any rights to dividends
or other rights of a stockholder of Stock with respect to a SAR.

ARTICLE VIII

RESTRICTED STOCK

8.1 GRANT OF RESTRICTED STOCK.

(a) The Committee may authorize grants of Restricted Stock to any Participant
upon such terms and conditions as it may determine in accordance with this
Article VIII. Each grant will specify the number of shares of Restricted Stock
being granted. At the time of making a grant of Restricted Stock to a
Participant, the Committee shall establish a Restriction Period during which
shares of Restricted Stock are subject to forfeiture if the restrictions
applicable to such shares are violated. Subject to the provisions of
Section 8.3, the vesting schedule pursuant to which forfeiture restrictions
applicable to a grant of Restricted Stock lapse shall be established by the
Committee in its discretion and set forth in the respective Restricted Stock
Agreement. The Committee may, subject to the provisions of this Plan and Board
approval, on an individual basis, accelerate the time at which restrictions on
Restricted Stock lapse. The Committee shall and assign such terms, conditions
and other restrictions to the Restricted Stock as it shall determine.

(b) Each grant of Restricted Stock shall be evidenced by a “Restricted Stock
Agreement” in such form and containing such provisions consistent with the
provisions of the Plan as the Committee from time to time shall approve.

(c) A grant may specify Indicators of Performance that must be achieved as a
condition to the vesting of the Restricted Stock.

8.2 VESTING OF RESTRICTED STOCK. Except as provided in Section 8.3, the date or
dates on which Restricted Stock shall vest may vary from grant to grant and
shall be set forth in the respective Restricted Stock Agreement, as determined
by the Committee. Notwithstanding anything in this Section 8.2 to the contrary
but subject to the provisions of this Plan and Board approval, the Committee
may, on an individual basis, accelerate the time at which restrictions on
Restricted Stock lapse.

8.3 TERMINATION OF SERVICE. The Committee may establish such rules concerning
the termination of service of a recipient of Restricted Stock prior to the
expiration of the applicable Restriction Period as it may deem appropriate;
provided, however, that if an Employee or Non-Employee Director terminates
service by reason of death or Total Disability, the applicable forfeiture
restrictions will lapse upon such death or occurrence of Total Disability.
Unless otherwise specifically provided in the Restricted Stock Agreement,
Restricted Stock will be forfeited immediately upon termination of a
Participant’s service with the Company or a Subsidiary if the Participant’s
employment is Terminated for Cause.

 

- 10 -



--------------------------------------------------------------------------------

8.4 LEGEND ON CERTIFICATES. The Committee may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.
For example, the Committee may determine that some or all certificates
representing shares of Restricted Stock shall bear the following legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE CASS INFORMATION
SYSTEMS, INC. OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN, AND IN A
RESTRICTED STOCK AGREEMENT. A COPY OF THE PLAN AND SUCH RESTRICTED STOCK
AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF THE COMPANY.”

8.5 RETURN OF RESTRICTED STOCK TO COMPANY. On the date set forth in the
applicable Restricted Stock Agreement, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and thereafter shall be
available for grant under the Plan.

8.6 SECTION 83(b) ELECTION. The Committee may provide in a Restricted Stock
Agreement that the award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock award, the
Participant shall be required to promptly file a copy of such election with the
Company.

8.7 RIGHTS AS A STOCKHOLDER. Restricted Stock will be represented by a Stock
certificate registered in the name of the Restricted Stock recipient. Such
certificate, accompanied by a separate, duly-endorsed stock power, shall be
deposited with the Company. Instead of issuing certificates, the Company may
elect to have unvested shares of Restricted Stock held in book entry form on the
books of the Company depository or another institution designated by the Company
if and only to the extent permitted by applicable laws and the Company’s
Articles of Incorporation and Bylaws. The recipient shall be entitled to earn
dividends during the Restriction Period and shall have the right to vote such
Restricted Stock and all other stockholder’s rights, with the exception that:
(a) the recipient will not be entitled to delivery of the Stock certificate
during the Restriction Period; (b) the Company will retain custody of the
Restricted Stock during the Restriction Period; (c) the non-fulfillment of the
terms and conditions established by the Committee pursuant to the grant shall
cause a forfeiture of the Restricted Stock; and (d) dividends earned on the
Restricted Stock during the Restriction Period may be retained by the Company
and payable subject to the fulfillment of the terms and conditions of the grant,
as may be set forth in the Restricted Stock Agreement.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

RESTRICTED STOCK UNITS

9.1 GRANT OF RSUs.

(a) The Committee may authorize grants of RSUs to any Participant upon such
terms and conditions as it may determine in accordance with this Article IX. A
RSU is the right of the Participant to receive from the Company, upon vesting of
the RSU, an amount or a percentage of the amount not to exceed 100 percent
(100%), equal to the number of RSUs becoming vested multiplied by the Fair
Market Value of a share of Stock on the vesting date. Each grant will specify
the number of RSUs being granted. At the time of making a grant of RSUs to a
Participant, the Committee shall establish a Restriction Period during which
RSUs are subject to forfeiture if the restrictions applicable to such shares are
violated. Subject to the provisions of Section 9.4, the vesting schedule
pursuant to which forfeiture restrictions applicable to a grant of RSUs lapse
shall be established by the Committee in its discretion and set forth in the
respective Restricted Stock Unit Agreement. The Committee may, subject to the
provisions of this Plan and Board approval, on an individual basis, accelerate
the time at which restrictions on RSUs lapse. The Committee shall and assign
such terms, conditions and other restrictions to the RSUs as it shall determine.

(b) Each RSU shall be evidenced by a “Restricted Stock Unit Agreement” in such
form and containing such provisions consistent with the provisions of the Plan
as the Committee from time to time shall approve.

(c) A grant may specify Indicators of Performance that must be achieved as a
condition to the vesting of the RSUs.

9.2 PAYMENT ON VESTING. A grant may provide that the amount payable on vesting
of a RSU may be paid: (a) in cash; (b) in shares of Stock having an aggregate
Fair Market Value equal to the amount payable (or the designated percentage of
the amount payable); or (c) in a combination thereof, as determined by the
Committee in its discretion. Such payment shall be made no later than March 15
of the year immediately following the calendar year in which the vesting occurs
or by a later date by which such payment may be made so that the payment falls
under the short term deferral exception of Section 409A of the Code. A grant may
specify that the amount payable to the Participant on vesting of an RSU may not
exceed a maximum amount specified by the Committee at the date of grant.

9.3 VESTING OF RSUs. Except as provided in Section 9.4, the date or dates on
which RSUs shall vest may vary from grant to grant and shall be set forth in the
respective Restricted Stock Unit Agreement, as determined by the Committee.
Notwithstanding anything in this Section 9.3 to the contrary but subject to the
provisions of this Plan and Board approval, the Committee may, on an individual
basis, accelerate the time at which restrictions on RSUs lapse.

9.4 TERMINATION OF SERVICE. The Committee may establish such rules concerning
the termination of service of a recipient of RSUs prior to the expiration of the
applicable Restriction Period as it may deem appropriate; provided, however,
that if an Employee or Non-Employee Director terminates service by reason of
death or Total Disability, the applicable forfeiture restrictions will lapse
upon such death or occurrence of Total Disability. Unless otherwise specifically
provided in the Restricted Stock Unit Agreement, RSUs will be forfeited
immediately upon termination of a Participant’s service with the Company or a
Subsidiary if the Participant’s employment is Terminated for Cause.

 

- 12 -



--------------------------------------------------------------------------------

9.5 NO RIGHTS AS A STOCKHOLDER. No Participant shall have rights to dividends,
vesting, voting or other rights as a shareholder of Stock with respect to RSUs.

ARTICLE X

PHANTOM STOCK

10.1 GRANT OF PHANTOM STOCK.

(a) The Committee may authorize grants of Phantom Stock to any Participant upon
such terms and conditions as it may determine in accordance with this Article X.
Phantom Stock is an award in the form of a right to receive cash or Stock upon
surrender of the vested Phantom Stock, in an amount equal to the Fair Market
Value of the Stock plus the aggregate amount of cash dividends paid with respect
to a share of Stock during the period commencing on the date on which the share
of Phantom Stock was granted and terminating on the date on which such share
vests. Each grant will specify the number of shares of Phantom Stock to which it
pertains. At the time of making a grant of Phantom Stock to a Participant, the
Committee shall establish a Restriction Period during which shares of Phantom
Stock are subject to forfeiture if the restrictions applicable to such shares
are violated. Subject to the provisions of Section 10.4, the vesting schedule
pursuant to which forfeiture restrictions applicable to a grant of Phantom Stock
lapse shall be established by the Committee in its discretion and set forth in
the respective Phantom Stock Agreement. The Committee may, subject to the
provisions of this Plan and Board approval, on an individual basis, accelerate
the time at which restrictions on Phantom Stock lapse. The Committee shall and
assign such terms, conditions and other restrictions to the Phantom Stock as it
shall determine.

(b) Each Phantom Stock award shall be evidenced by a “Phantom Stock Agreement”
in such form and containing such provisions consistent with the provisions of
the Plan as the Committee from time to time shall approve.

(c) A grant may specify Indicators of Performance that must be achieved as a
condition to the vesting of the Phantom Stock.

10.2 PAYMENT ON VESTING. A grant may provide that the amount payable on vesting
of an award of Phantom Stock may be paid: (a) in cash; (b) in shares of Stock
having an aggregate Fair Market Value equal to the amount payable (or the
designated percentage of the amount payable); or (c) in a combination thereof,
as determined by the Committee in its discretion. Upon the vesting of a share of
Phantom Stock, the Participant shall be entitled to receive payment, in cash or
Stock as the Phantom Stock Agreement shall indicate, an amount equal to the sum
of (a) the Fair Market Value of a share of Stock on the date on which such share
of Phantom Stock vests and (b) the aggregate amount of cash dividends paid with
respect to a share of Stock during the period commencing on the date on which
the share of Phantom Stock was granted and terminating on the date on which such
share vests. Such payment shall be made no later than March 15 of the year
immediately following the calendar year in which the vesting occurs or by a
later date by which such payment may be made so that the payment falls under the
short term deferral exception of Section 409A of the Code. A grant may specify
that the amount payable to the Participant on vesting of a Phantom Stock award
may not exceed a maximum amount specified by the Committee at the date of grant.

 

- 13 -



--------------------------------------------------------------------------------

10.3 VESTING OF PHANTOM STOCK. Except as provided in Section 10.4, the date or
dates on which Phantom Stock shall vest may vary from grant to grant and shall
be set forth in the respective Phantom Stock Agreement, as determined by the
Committee. Notwithstanding anything in this Section 10.3 to the contrary but
subject to the provisions of this Plan and Board approval, the Committee may, on
an individual basis, accelerate the time at which restrictions on Phantom Stock
lapse.

10.4 TERMINATION OF SERVICE. The Committee may establish such rules concerning
the termination of service of a recipient of Phantom Stock prior to the
expiration of the applicable Restriction Period as it may deem appropriate;
provided, however, that if an Employee or Non-Employee Director terminates
service by reason of death or Total Disability, the applicable forfeiture
restrictions will lapse upon such death or occurrence of Total Disability.
Unless otherwise specifically provided in the Phantom Stock Agreement, Phantom
Stock will be forfeited immediately upon termination of a Participant’s service
with the Company or a Subsidiary if the Participant’s employment is Terminated
for Cause.

10.5 NO RIGHTS AS A STOCKHOLDER. No Participant shall have rights to dividends,
vesting, voting or other rights as a shareholder of Stock with respect to
Phantom Stock.

ARTICLE XI

PERFORMANCE AWARDS

11.1 PERFORMANCE AWARDS. Performance Awards pursuant to this Article XI are
based upon achieving established Indicators of Performance over a Performance
Period. At the time of making a Performance Award, the Committee shall establish
such terms and conditions as it shall determine applicable to such Performance
Award. Performance Awards shall be paid not later than March 15 of the calendar
year immediately following the calendar year in which the Performance Period
ends or by a later date by which such payment may be made so that the payment
falls under the short term deferral exception of Section 409A of the Code.
Recipients of Performance Awards are not required to provide consideration for
such awards other than the rendering of service. A Performance Award shall be
paid in cash. For avoidance of doubt, a Performance Award under this Article XI
is not in lieu of any annual bonus plan or other bonus program established and
approved by the Board of Directors from time to time.

11.2 ADMINISTRATIVE PROCEDURE. The Committee shall designate Employees as
Performance Award Participants to become eligible to receive Performance Awards
and shall establish Performance Periods, provided that, as calculated by the
Committee: (a) the cash covered by all Performance Awards granted to Performance
Award Participants subject to Section 162(m) of the Code under the Plan during a
calendar year shall not exceed five million dollars ($5,000,000); and (b) the
cash covered by all Performance Awards granted to an individual Performance
Award Participant subject to Section 162(m) of the Code under the Plan during a
calendar year shall not exceed one million five hundred thousand dollars
($1,500,000).

11.3 INDICATORS OF PERFORMANCE. The Committee shall establish Indicators of
Performance applicable to the Performance Period. Indicators of Performance are
utilized to determine amount and timing of Performance Awards, and may vary
between Performance Periods and different Performance Awards.

 

- 14 -



--------------------------------------------------------------------------------

11.4 AWARD ADJUSTMENT. Subject to the terms of the Performance Award, the
Committee may make downward adjustments to Performance Awards to Performance
Award Participants.

11.5 PARTIAL PERFORMANCE PERIOD PARTICIPATION. Subject to applicable
restrictions under Section 162(m) of the Code, the Committee shall determine the
extent to which an Employee shall participate in a partial Performance Period
because of becoming eligible to be a Performance Award Participant after the
beginning of such Performance Period. In the event a Performance Award
Participant’s employment with the Company is terminated for any reason, other
than after a Change of Control, prior to completing at least fifty percent
(50%) of the Performance Period for a Performance Award, no payment shall be
made pursuant to the Performance Award. In the event a Performance Award
Participant’s employment with the Company is terminated (a) on account of
termination by the Company for other than Termination for Cause, (b) death or
(c) Total Disability after completing at least fifty percent (50%) of the
Performance Period for a Performance Award, such Performance Award Participant
shall be paid a pro rata portion of the Performance Award, if the Indicators of
Performance are met, no later than March 15 of the year immediately following
the calendar year in which his or her employment is terminated or by a later
date by which such payment may be made so that the payment falls under the short
term deferral exception of Section 409A of the Code. No payment shall be made
pursuant to a Performance Award if the Performance Award Participant’s
employment with the Company is voluntarily terminated by him or her for any
reason or is Terminated for Cause prior to the end of the Performance Period.

ARTICLE XII

ADJUSTMENT UPON CHANGES IN STOCK

The number of shares of Stock, including limits under Sections 5.1 and 5.2,
which may be issued pursuant to this Plan, the number of shares covered by, and
the exercise price per share of, each outstanding Option and SAR, the number of
shares granted as Restricted Stock and the number of RSUs and Phantom Stock,
shall be adjusted proportionately, and any other appropriate adjustments shall
be made, for any increase or decrease in the total number of issued and
outstanding shares of Stock (or change in kind) resulting from any change in the
Stock through a merger, consolidation, reorganization, recapitalization,
subdivision or consolidation of shares or other capital adjustment or the
payment of a Stock dividend or other increase or decrease (or change in kind) in
such shares. In the event of any such adjustment, fractional shares shall be
eliminated. Except as otherwise determined by the Committee, no change shall be
made to an ISO under this Article XII to the extent it would constitute a
“modification” under section 424(h)(3) of the Code.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE XIII

CHANGE OF CONTROL

Notwithstanding anything to the contrary in the Plan, upon a Change of Control
of the Company, the following shall apply:

(a) If a Change of Control occurs during a Restriction Period(s) applicable to
Restricted Stock, RSUs and Phantom Stock issued under the Plan, all restrictions
imposed hereunder on such Restricted Stock, RSUs and Phantom Stock shall lapse
effective as of the date of the Change of Control;

(b) If a Change of Control occurs during a Performance Period(s) applicable to a
Performance Award granted under the Plan, a Performance Award Participant shall
earn no less than the award of cash which the Performance Award Participant
would have earned if applicable Indicator(s) of Performance had been achieved
and the Performance Period(s) had terminated as of the date of the Change of
Control; and

(c) Any outstanding Options and SARs that are not exercisable shall become
exercisable effective as of the date of a Change of Control. If a Participant’s
employment is terminated within two (2) years after the effective date of a
Change of Control for a reason other than a Termination for Cause, to the extent
that any Option or SAR was exercisable at the time of the Participant’s
termination of employment, such Option or SAR, other than an ISO, may be
exercised within the lesser of: (a) twelve (12) months following the date of
termination of employment, or (b) the term of the Option or SAR.

ARTICLE XIV

MISCELLANEOUS

14.1 EFFECT ON OTHER PLANS. Except as otherwise required by law, no action taken
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, thrift, profit sharing, group insurance or other benefit
plan maintained by the Company or any Subsidiary, unless such other plan
specifically provides for such inclusion.

14.2 TRANSFER RESTRICTIONS. No Option (except as provided in Section 14.3), SAR,
RSU, grant of Restricted Stock, grant of Phantom Stock or Performance Award
under this Plan shall be transferable other than by will or the laws of descent
and distribution. Any Option or SAR shall be exercisable: (a) during the
lifetime of an Participant, only by the Participant or, to the extent permitted
by the Code, by an appointed guardian or legal representative of the
Participant; and (b) after death of the Participant, only by the Participant’s
legal representative or by the person who acquired the right to exercise such
Option or SAR by bequest or inheritance or by reason of the death of the
Participant. The Committee and the Participant may, in any agreement providing
for a grant and/or award under this Plan, provide that the Participant may
designate a beneficiary or beneficiaries to receive the property granted
pursuant to an award and/or exercise of the Participant’s rights under the grant
and/or award as provided in this Plan after the death of the Participant.

14.3 TRANSFER OF OPTIONS. The Committee may, in its discretion, authorize all or
a portion of the Options to be granted to an Participant to be on terms which
permit transfer by such Participant to an immediate family member of the
Participant who acquires the options from the Participant through a gift or a
domestic relations order. For purposes of this Article XIV, Section 14.3,
“family member” includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, trusts for the exclusive benefit of these

 

- 16 -



--------------------------------------------------------------------------------

persons and any other entity owned solely by these persons, provided that the
Stock Option Agreement pursuant to which such Options are granted must be
approved by the Committee and must expressly provide for transferability in a
manner consistent with this Section and provided further that subsequent
transfers of transferred Options shall be prohibited except in accordance with
Article XIV, Section 14.2. Following transfer, any such Options shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. The events of termination of employment of Article VI,
Section 6.5 hereof shall continue to be applied with respect to the original
Participant, following which the Options shall be exercisable by the transferee
only to the extent and for the periods specified in Article VI, Section 6.5.
Notwithstanding the foregoing, an ISO may not be transferred to a family member
in accordance with this Section 14.3.

14.4 WITHHOLDING TAXES. The Company shall have the right to withhold from any
settlement hereunder any federal, state, or local taxes required by law to be
withheld, or require payment in the amount of such withholding. If settlement
hereunder is in the form of Stock, such withholding may be satisfied by the
withholding of shares of Stock by the Company, unless the Participant shall pay
to the Company an amount sufficient to cover the amount of taxes required to be
withheld, and such withholding of shares does not violate any applicable laws,
rules or regulations of federal, state or local authorities.

14.5 TRANSFER OF EMPLOYMENT. Transfer of employment or consulting assignment
between the Company and a Subsidiary shall not constitute termination of
employment or service for the purpose of the Plan. Whether any leave of absence
shall constitute termination of employment for the purposes of the Plan shall be
determined in each case by the Committee.

14.6 ADMINISTRATIVE EXPENSES. All administrative expenses associated with the
administration of the Plan shall be paid by the Company.

14.7 TITLES AND HEADINGS. The titles and headings of the articles in this Plan
are for convenience of reference only and in the event of any conflict, the text
of the Plan, rather than such titles or headings, shall control.

14.8 NO GUARANTEE OF CONTINUED EMPLOYMENT OR SERVICE. No grant or award to an
Employee under the Plan or any provisions thereof shall constitute any agreement
for or guarantee of continued employment by the Company and no grant or award to
a Non-Employee Director shall constitute any agreement for or guarantee of
continuing as a Non-Employee Director.

14.9 COMMITTEE DUTIES AND POWERS. The Committee shall have such duties and
powers as may be necessary to discharge its responsibilities under this Plan,
including, but not limited to, the ability to construe and interpret the Plan
and resolve any ambiguities with respect to any of the terms and provisions
hereof as written and as applied to the operation of the Plan.

 

- 17 -



--------------------------------------------------------------------------------

14.10 PROCEEDS. The proceeds received by the Company from the sale of Stock
under the Plan shall be added to the general funds of the Company and shall be
used for corporate purposes as the Board shall direct.

14.11 GOVERNING LAW AND VENUE. This plan shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri, excluding
conflict of law rules and principles, except to the extent such laws are
preempted by Federal law. Courts located in the State of Missouri shall have
exclusive jurisdiction to determine all matters relating to the Plan and that
venue is proper in such courts.

14.12 FOREIGN JURISDICTIONS. Awards may be granted to employees who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Committee, be necessary or desirable in order to recognize differences in
local law or tax policy. The Committee also may impose conditions on the
exercise or vesting of awards in order to minimize the Company’s obligation with
respect to tax equalization for Participants on assignments outside their home
country.

14.13 SUCCESSORS. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

14.14 BENEFICIARY DESIGNATIONS. If permitted by the Committee, a Participant
under the Plan many name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable award agreement, any unexercised
vested award may be exercised by the administrator, executor or the personal
representative of the Participant’s estate.

14.15 INVESTMENT REPRESENTATION. As a condition to the exercise of an award, the
Committee may require the person exercising such award to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

14.16 FRACTIONAL SHARES. No fractional Shares shall be issued or delivered
pursuant to the Plan or any award. The Committee shall determine whether cash,
or awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

14.17 SECTION 409A PROVISIONS. Notwithstanding any other provision of the Plan,
no adjustment described in Article XII (unless the Committee determines
otherwise at the time such adjustment is considered) and no termination,
amendment, or modification of the Plan shall

 

- 18 -



--------------------------------------------------------------------------------

(a) cause an award intended to satisfy the performance-based exception from the
deduction limitations of Section 162(m) of the Code and Treasury Regulation
Section 1.162-27(e) to fail to satisfy such performance-based exception;
(b) impermissibly accelerate or postpone payment of an award subject to
Section 409A of the Code and the regulations and guidance issued thereunder;
(c) cause an Option or SAR to provide for a deferral of compensation subject to
Section 409A of the Code and the regulations and guidance issued thereunder; or
(d) apply to any award that otherwise is intended to satisfy the requirements of
Section 409A of the Code and the regulations and guidance issued thereunder to
the extent such action would cause compensation deferred under the applicable
award (and applicable earnings) to be included in income under Section 409A of
the Code. Any payment or distribution that otherwise would be made to a
Participant who is a Specified Employee (as determined by the Committee in good
faith) on account of separation from service may not be made before the date
which is six (6) months after the date of the Specified Employee’s separation
from service unless the payment or distribution is exempt from the application
of Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. Notwithstanding the foregoing provisions of this Section 14.17, award
agreements may be written or amended in a manner that does not satisfy the
requirements of Section 409A of the Code (or any exemption therefrom), but only
if and to the extent that the Committee specifically provides in written
resolutions that the award agreement or amendment is not intended to comply with
Section 409A of the Code.

14.18 SUCCESSIVE GRANTS. Successive grants of awards may be made to the same
Participant whether or not any award of the same type or any other award
previously granted to such Participant remain unexercised or outstanding.

ARTICLE XV

AMENDMENT AND TERMINATION

The Board may at any time terminate or amend this Plan in such respect as it
shall deem advisable, provided, the Board may not, without further approval of
the shareholders of the Company, amend the Plan to: (a) increase the number of
shares of Stock which may be issued under the Plan; (b) change Plan provisions
relating to establishment of the exercise prices under Options or SARs granted;
(c) extend the duration of the Plan beyond the date approved by the
shareholders; (d) reprice, replace or regrant Options or SARs through
cancellation, or by lowering the exercise price of a previously granted Option
or SARs; (e) make any change to the Plan considered material under the listing
requirements of The NASDAQ Stock Market or any other exchange on which the
Company’s Stock is listed; or (f) increase the maximum dollar amount of ISOs
which an individual Participant may exercise during any calendar year beyond
that permitted in the Code and applicable rules and regulations of the Treasury
Department. No amendment or termination of the Plan shall, without the consent
of the Participant, alter or impair any of the rights or obligations under any
grants or other rights theretofore granted such person under the Plan.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE XVI

DURATION OF THE PLAN

This Plan was approved by the Board of Directors on January 22, 2013 and will be
effective on April 15, 2013, subject to approval by the Company’s shareholders
at the 2013 annual meeting of shareholders. If not sooner terminated by the
Board, this Plan shall terminate on April 17, 2023, but Options, SARs,
Restricted Stock, RSUs, Phantom Stock, Performance Awards and other rights
theretofore granted and any Restriction Period may extend beyond that date, and
the terms of the Plan shall continue to apply to such grants. In no event shall
ISOs be awarded after January 22, 2023.

 

- 20 -